Opinion by
Van der Voort, J.,
Appeal is taken to this Court from judgment of sentence rendered by Judge M. Marshall following jury trial lasting from January 17, 1974, through January 24, 1974. Appellant had been indicted on a charge of prison breach,1 and he was found guilty. Necessarily pertinent to this conviction is appellant’s prior conviction, at Philadelphia County Common Pleas No. 530 February Term, 1969, pursuant to which appellant was incarcerated at the time of the prison breach.
The facts elicited at the trial regarding the prison breach were entered by stipulation. It appears that appellant on June 29, 1970, was sentenced to imprisonment at the State Correctional Institution at Graterford for not less than two nor more than eight years. On August 27, 1971, appellant was transferred to the Southeastern Region Community Center in Philadelphia, a community *133facility under supervision of the Bureau of Corrections. From there, appellant had taken part in a certain amount of community involvement, with the purpose being his rehabilitation. On October 13, 1971, appellant left the center without permission and did not return. On May 30, 1973, pursuant to extradition procedures, appellant was returned to Pennsylvania from New Jersey. With the exceptions of the introduction of a number of unopposed exhibits and rebuttal testimony of one Charles A. Klein, Esq., who had been Assistant District Attorney in charge of prosecuting the first-mentioned case against appellant, this stipulation constituted the Commonwealth’s case. Extensive testimony was offered by appellant and his many witnesses pertinent to attempt to prove an insanity defense.
Appellant’s first argument is that the trial court erred by permitting testimony that at appellant’s 1970 trial, he did not present a defense of insanity. Appellant calls prejudicial and irrelevant the testimony to this effect by the then-prosecuting Assistant District Attorney Klein. The question becomes whether or not this testimony might have contributed to appellant’s present conviction in the face of his right to remain silent. See Commonwealth ex rel. Whiting v. Cavell, 244 F. Supp. 560 (D.C. Pa. 1965), and Amendment 5, United States Constitution. The testimony was offered by the Commonwealth in an effort to rebut appellant’s defense. Appellant correctly states that the issue under discussion is his possible insanity at the time of the prison breach. Insanity is a mental condition which may manifest itself during one’s life and lead him to commit acts for which his legal responsibility is nullified. In a criminal prosecution, the Commonwealth must be afforded every reasonable opportunity to offer testimony contrary to a defendant’s insanity defense when such is placed in issue. Because the condition may be a continuing one, testimony either in rebuttal or in chief may be properly received to show *134whether or not in the past a defendant has shown manifestations of insanity, or has argued that he was insane. The reason such testimony is allowed in rebuttal is that prior acts inconsistent with presently alleged insanity tend to rebut the claim of insanity. An opportunity for this rebuttal is provided by the prosecution’s attempting to show that at previous, recorded times, the defendant did not claim insanity. Evidence of the failure to raise an insanity defense at a prior trial in which the defendant was sane may be admitted properly by the trial judge and the admission of such testimony does not violate the defendant’s right to remain silent. We hold that the lower court in this case did not abuse its discretion in allowing testimony concerning the absence of prior claims of insanity by appellant.2
Appellant’s second argument is directed toward the charge of the trial judge. One part of the charge in question is as follows:
“The critical time as I have explained to you, when the insanity must exist in order to be a defense to a crime, is at the time the alleged criminal act was committed. So that you would have to find that Mr. Webb was insane on October 13, 1971, when he left without returning from the Community Treatment Center.”
After the jury had retired it sent a question to the judge who reassembled the jury, the defendant and his counsel and the attorney for the Commonwealth. The judge then further instructed the jury as follows:
“THE COURT: Ladies and gentlemen of the jury, I have received a question that you have posed for us; and, after discussing the question with counsel for the defendant and the Assistant District Attorney, first let me make sure that this is your question:
*135‘At what point was the prison breach effective, when he left the center or when he left the City?’
“THE COURT: All right. The breach occurred when he failed to return to the center as required.
Now if you find that he did fail to return to the center as required you must then consider, as I previously explained to you, whether he did so with an awareness of the consequences of the nature of his act, or whether he did not have the state of mind to make that decision and know the consequences of his act.”
Appellant asks us to find error in that the inconsistency in the above two portions of the charge effectively nullifies his defense of insanity and allows the jury to consider whether or not appellant was insane over a much longer period of time than the day he left the center without leave. Commonwealth v. Clair, 458 Pa. 418, 326 A.2d 272 (1974), controls our disposition of this issue. Objection or exception was not raised at trial to either portion of the charge. To preserve the argument for appeal, the trial court must be afforded the opportunity to address itself to the point. See Commonwealth v. Agie, 449 Pa. 187, 296 A.2d 741 (1972). In the instant case, the trial court had no opportunity to consider whether or not his charge as a whole was confusing. We hold that appellant has waived any issue as to the inconsistency, if such there was, in the charge of the court. See Commonwealth v. Bey, 221 Pa. Superior Ct. 405, 292 A.2d 519 (1972).
Commonwealth v. Clair, supra, controls our disposition of appellant’s third argument, which is that the judge’s charge was incorrect in that it required appellant to prove by a “preponderance of the evidence” his insanity defense.3 The issue not having been raised *136properly for consideration by the trial court, it is not available for our appellate consideration.
Judgment of sentence affirmed.

. A violation of the “Penal Code”, Act of 1939, June 24, P.L. 872, §309, 18 P.S. §4309.


. When a defendant’s sanity is in issue, it is relevant to allow inquiry into the absence or presence of prior incidents or claims of mental stability, especially when the same are of record.


. We recognize that the import of Commonwealth v. Rose, 457 Pa. 380, 321 A.2d 880 (1974) and Commonwealth v. Demmitt, 456 Pa. 475, 321 A.2d 627 (1974) is to the effect that the Common*136wealth has the burden of “non-persuasion” once a defendant raised the defense of insanity. A majority of our Court has said in Commonwealth v. Dixon, 235 Pa. Superior Ct. 415, 341 A.2d 147 (1975), that this standard of proof will be applied retroactively. This position was founded upon the clear implication arising from Commonwealth v. Simms, 462 Pa. 26, 333 A.2d 477 (1975). However, in light of Commonwealth v. Clair, supra, and its mandate that issues must be preserved by prior presentation to the trial court, the procedure evidenced in the instant case will not support application of the newly-stated standard retroactively, the issue being raised for the first time on appeal.